                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                             Plaintiff,       )
                                              )
               vs.                            )           No. CR-19-283-C
                                              )
MARK WILSON,                                  )
                                              )
                             Defendant.       )

                                          ORDER

        Defendant has filed a Motion to Continue the trial of this case, presently set for the

October 2019 trial docket, to the December 2019 trial docket. Defendant notes that

Plaintiff does not object to the request. In support of the request, Defendant’s counsel

states that he has not yet received all discovery from Plaintiff.         Counsel notes the

additional time is necessary to review the new discovery and properly prepare the matter

for trial.

        After consideration of the Tenth Circuit’s rulings in United States v. Toombs, 574

F.3d 1262 (10th Cir. 2009); United States v. Larson, 627 F.3d 1198 (10th Cir. 2010), and

the parameters of the Speedy Trial Act, the Court finds that a continuance is in the interest

of justice for the following reasons:

        1.     The continuance granted herein is brief and only marginally affects the time

limits imposed by the Speedy Trial Act.

        2.     Due to the issues set forth above, the Court concludes that the current trial

date does not permit adequate time for either party to effectively prepare for trial.
      3.     Defendant’s right to have adequately-prepared counsel at the trial of this

matter outweighs any interest the public has in the trial occurring in October 2019 as

opposed to December 2019. 18 U.S.C. § 3161(h)(7)(B)(iv).

      Accordingly, the Defendant’s First Motion for Continuance of Trial (Dkt. No. 16)

is GRANTED. This matter shall be set on the Court’s December 2019 trial docket. The

time shall be excluded from the speedy trial clock. All pretrial motions shall be filed and

served on or before November 15, 2019. The party opposing the motion shall file and

serve a response within nine days after the motion is filed. All other documents and

materials shall be filed in accordance with the deadlines in the Federal Rules of Criminal

Procedure and this Court’s Local Criminal Rules.

      IT IS SO ORDERED this 25th day of September 2019.




                                            2
